Citation Nr: 1538059	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  08-00 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an undiagnosed illness as a result of service in Southwest Asia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 

INTRODUCTION

The Veteran had active military service from August 1986 to May 1992, to include service in Southwest Asia from January 1991 to March 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in May 2010.  A transcript of that hearing has been associated with the claims file. 

This case was previously before the Board.  In a May 2012 decision, the Board denied the Veteran's claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2013 Memorandum Decision, the Court vacated the May 2012 Board decision and remanded the case to the Board for action consistent with the Memorandum Decision.  In June 2014, the Board remanded the issue currently on appeal for additional development.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

The Veteran does not have symptoms attributable to an undiagnosed illness resulting from his service in Southwest Asia.  


CONCLUSION OF LAW

An undiagnosed illness is not presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.317 (2015).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran was provided adequate notice in response to his claim.  The record shows that the Veteran was mailed a letter in June 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The June 2007 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are of record.  VA Medical Center and private treatment notes have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 
Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service [38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015)]-including any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Under 38 C.F.R. § 3.317, a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided that such a disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following):  (1) an undiagnosed illness; (2) medically unexplained chronic multisymptom illness that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses); or (3) any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 C.F.R. § 3.317 (2015).

When there is an approximate balance of positive and negative evidence as to any issue material to the decision of a matter, VA resolves reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran asserts that he has an undiagnosed illness as a result of his service in Southwest Asia that is manifested by headaches, dry and irritated eyes, shortness of breath, drooling, and left-sided facial numbness.  
STRs are silent for complaints of, or treatment for, any of the symptoms identified by the Veteran.  There is no indication from the record that he has reported that he first experienced any of the identified symptoms during active service.  

Review of the post-service medical evidence of record shows that in March 1993 the Veteran was seen for complaints of left-sided facial numbness, tingling, drooping, and drooling when drinking.  At that time, he was diagnosed with Bell's palsy.  In January 2007, he was seen for a complaint of pain that started behind his ear and traveled down his neck.  A diagnosis was not made at that time.  The Veteran has repeatedly reported symptoms of shortness of breath in relation to his various cardiac disabilities and the Board notes that the Veteran routinely receives oxygen therapy for his reported symptoms and diagnosed cardiac disabilities.    

In September 2007, the Veteran was afforded a VA eye examination.  At that time, the Veteran was diagnosed with bilateral lid retraction that was most likely associated with his nonservice-connected thyroid disability.  

In April 2008, the Veteran was seen at the VA Medical Center for a Persian Gulf Registry examination.  At that time, the Veteran reported exposure to oil fire smoke, petrochemical fumer, cigarette smoke, tent heater fumes, burning trash and feces, personal pesticide, possibly contaminated food and water, and anthrax immunization.  While the Veteran reported that his major health issue was psychiatric in nature, he also reported symptoms of fatigue, weakness, memory loss, poor concentration, headaches, chronic nasal congestion, chronic shortness of breath, occasional diarrhea and constipation, and a chronic dry patchy rash.  He denied diplopia and blurry vision, recurrent epistaxis, sore throat, and dysphagia.  The examiner diagnosed morbid obesity, hyperthyroidism, coronary artery disease (CAD), congestive heart failure (CHF), hypertension, hyperlipidemia, sleep apnea, psoriasis, and depression.  There is no indication from the examination report that the Veteran was found to have symptoms of an unknown etiology that were consistent with an undiagnosed illness or a chronic multisymptom disability.  

The Veteran was afforded a VA neurological examination in December 2010.  At that time, he reported that his history of left-sided facial drooping, drooling when drinking, and dryness in the eyes.  The Veteran reported that he felt his reported symptoms were related to his 1993 diagnosis of Bell's palsy.  The Veteran was not diagnosed with a disability, to include Bell's palsy, at that time. 

In September 2014, the Veteran was afforded a VA Gulf War examination, a VA Southwest Asia infectious diseases examination, and a VA cranial nerve examination.  At that time, the Veteran reported symptoms of headaches and eye irritability and dryness.  Based on the interview with the Veteran, a review of the record, and an examination of the Veteran, the examiner provided several opinions.  The examiner opined that the Veteran's headaches were most likely related to a chronic sinus condition and sleep apnea.  In this regard, the examiner noted that there was evidence of left sinus abnormalities on computerized tomography (CT) scan which correlated with the Veteran's headache symptoms.  Further, the examiner noted that the Veteran's history or morning headaches improved with bilateral positive airway pressure machine (BiPAP) therapy for sleep apnea.  The examiner also opined that the Veteran's chronic dry, irritating eyes and left lid lag were mostly likely related to hyperthyroidism with exophthalmos.  Further, the examiner opined that the Veteran's reported symptoms of left-sided subjective facial drooling and numbness were residuals of resolved Bell's palsy.  The examiner noted that the Veteran had clearly defined diagnoses for his various reported symptoms and thus did not meet the criteria for an undiagnosed illness.  

The Board finds that the September 2014 VA examinations and opinions are adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, the Veteran has not provided any contradictory medical evidence which indicates that he does have symptoms which are attributable to an undiagnosed illness or a chronic multi-symptom illness.  Further, the Board finds that the September 2014 VA examinations and opinions are the most probative evidence of record.  
While the Veteran is competent to report observable symptoms, he is not competent to make a medical finding that he has symptoms attributable to an undiagnosed or chronic multi-symptom illness related to his service in Southwest Asia.  A medical opinion of that nature requires medical expertise and is outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to make a medical diagnosis of an undiagnosed or chronic multi-symptom illness. 

In sum, there is no indication that the Veteran experienced symptoms of headaches, dry and irritated eyes, shortness of breath, drooling, or facial numbness during active service, and there is no indication from the record that the Veteran has reported those symptoms had their onset during service.  The Veteran's symotoms of dry and irritated eyes have been related to his nonservice-connected thyroid disability; his reported symptom of shortness of breath has been related to his nonservice-connected cardiac disabilities; his reported headaches have been related to a nonservice-connected sinus disability and nonservice-connected sleep apnea; and his reported symptoms of left-sided facial numbness and drooling have been diagnosed as a residual of service-connected Bell's palsy.  There is no competent evidence of record indicating that the Veteran has symptoms that would be attributable to an undiagnosed or chronic multisymptom illness.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection an undiagnosed illness is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for an undiagnosed illness, as a result of service in Southwest Asia, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


